Citation Nr: 1446753	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 28, 2010, for the award of additional compensation for two dependent children based on school attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The veteran had active military service from July 1985 to February 1989.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO awarded the Veteran additional disability compensation effective August 30, 2010, to account for the addition of two dependent children based on school attendance.  The effective date was later amended to be August 28, 2010.


FINDINGS OF FACT

1.  The Veteran has been in receipt of a combined disability rating of at least 30 percent since February 3, 1989.  

2.  On August 28, 2010, the RO received that Veteran's VA Form 21-674 (Request for Approval for School Attendance), wherein it was stated that he had two dependent sons who were then-presently enrolled in college with start dates of August 2007 and August 2008.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 2010, for the award of additional compensation for two dependent children based on school attendance have not been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Effective Date

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002 & West Supp. 2013); 38 C.F.R. § 3.4(b)(2) (2013).  Applicable regulations provide that compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2013).  Additionally, compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).  

The laws governing effective dates generally further states that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  However, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2013).

At the outset, the Board notes that there is no question that the Veteran did not file a request for additional compensation for his two dependent child over the age of eighteen, J and G, based on their school attendance until August 28, 2010.  Further, there is no question that the request was received more than a year after each child turned 18 (February 22, 2007, and March 22, 2008, respectively) and also received more than a year after each child enrolled in their course of study (August 1, 2007, and August 1, 2008, respectively).  Rather, the Veteran contends that he is entitled to retroactive compensation because he was unaware that he was entitled to dependency benefits for his children when they started college and thus did not apply for benefits at that time.  He further asserts that VA never sent him a VA Form 21-674 (Request for Approval of School Attendance) for either J or G.

The Board sympathizes with the Veteran's position, as it is clear that entitlement to additional compensation benefits for his two children based on their school attendance arose prior to August 28, 2010.  However, the Board lacks the authority to assign an earlier effective date where it is not authorized under applicable regulations.  Because 38 C.F.R. § 3.667(a)(2) unambiguously requires that benefits may be paid from the commencement of the course of study only if a claim is filed within one year from that date, the Board cannot provide the effective dates of August 1, 2007, and August 1, 2008, that the Veteran seeks because his request for additional compensation based on J and G's school attendance was not received until August 28, 2010, which is more than a year after each started their respective course of study.  Additionally, even if VA did not make the Veteran aware of his potential entitlement to additional compensation for his two children based on their school attendance, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993) (VA has no general duty to notify eligible persons of possible entitlements).

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because, even considering that the complete record in this case is not before the Board, no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that the Veteran is not entitled to payment of additional compensation based on his dependent children's school attendance prior to August 28, 2010.  Accordingly, the Board finds that remand for further notification is not necessary.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  

Further, VA has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  



ORDER

Entitlement to an effective date earlier than August 28, 2010, for the award of additional compensation for two dependent children based on school attendance is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


